NOTE: This order is n0nprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
JACQUELINE H. MCNAIR,
Petitioner,
V.
MERIT SYSTEMS PROTECTION BOARD,
Resp0nden,t,
AND
EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION, "
In,tervenor.
2011-3142
Petiti0n for review of the Merit Systems Pr0tecti0n
B0a1'd in case n0. ATO752100275-1-1
ON MOTION
ORDER
The Equa1 Emp10yment Opp0rtunity C0mIniSSi0n
(EEOC) moves to reform the caption to name the Merit
Systems Pr0tecti0n B0ard as the respondent EEOC also

MCNAlR V. MSPB 2
moves for leave to intervene. Jacqueline H. McNair
opp0ses.
McNair filed an appeal challenging her asserted
removal from the Senior Executive Service (SES). The
Board dismissed the appeal for lack of jurisdiction,
concluding that Ms. McNair was removed during her one-
year probationary period, and an agency’s removal of an
appointee from the SES during a probationary period "is
not appealable" to the Board.
Pursuant to 5 U.S.C. § 7703(a)(2), the Board is
designated as the respondent when the Board's decision
concerns the procedure or jurisdiction of the Board. In this
case, the Board dismissed the appeal for lack of
jurisdiction Thus, the Board is the proper respondent in
this petition for review.
Accordingly,
IT ls 0RDERED THAT:
The motions to reform the official caption and to in-
tervene are granted. The revised official caption is re-
flected above.
FoR THE CoURT
 1 2  /s/ J an Horbal_v
Date J an Horbaly
Clerk FiLEl)
°~Sis22eeiPaeer°“
cc: William Franklyn Joseph, Esq.
Michael S. Macko, ESq. AUG 1 2 2011
Calvin MorroW, Esq.
s21 .|AN HDRBALY
CLERK